                   Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 1 of 7



 1                                                                      The Honorable John C. Coughenour

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 7                                              AT SEATTLE

 8   DISCOVERY PARK COMMUNITY                                      No. 2:19-cv-1105-JCC
     ALLIANCE, et al.,
 9                                                                 CITY OF SEATTLE’S MOTION TO
                                           Petitioners,            JOIN THE U.S. ARMY AND SEATTLE
10                                                                 PUBLIC SCHOOLS AS
                         vs.                                       RESPONDENTS
11
     CITY OF SEATTLE,                                              NOTE ON MOTION CALENDAR:
12                                                                 Friday, October 18, 2019
                                           Respondent.
13
                               I.     INTRODUCTION AND RELIEF REQUESTED
14
                Respondent City of Seattle (“City”) respectfully asks this Court to enter an order
15
     directing Petitioners Discovery Park Community Alliance and Elizabeth Campbell
16
     (“Petitioners”) to amend their petition to join the U.S. Department of the Army (“Army”) and
17
     Seattle Public Schools (“SPS”)1 as respondents. See Fed. R. Civ. P. 19(a). The Army, as the
18
     owner of the property at issue in this action and the agency implementing the regulations at the
19
     heart of this dispute, is a necessary party under state law and the federal rules. SPS is a necessary
20
     party because it has an interest in defending its ability to seek surplus Ft. Lawton property from
21
     the Army. The Army and SPS are necessary also because this Court cannot accord complete
22

23   1
         SPS is formally known as Seattle School District No. 1.



         CITY’S MOTION TO JOIN NECESSARY PARTIES - 1                                      Peter S. Holmes
                                                                                          Seattle City Attorney
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105               701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
                 Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 2 of 7



 1   relief without them as parties. Because Petitioners have not joined the Army and SPS as parties,

 2   this Court should order Petitioners to join the them as respondents.

 3                                                  II.     FACTS

 4            This action involves Ft. Lawton, which is owned by the Army and located in Seattle. See

 5   Land Use Petition (“Petition”), Dkt. # 1-2 at p. 2. The Army is attempting to dispose of

 6   Ft. Lawton under the Defense Base Closure and Realignment Act of 1990, known colloquially as

 7   the “BRAC Act.” Pub. L. No. 101-510, Title 29, Part A (codified as amended in a note following

 8   10 U.S.C. § 2687). See Dkt. # 1-2 at pp. 4–10 (Petition). Much of the base disposal process is

 9   governed by Department of Defense (“DoD”) regulations. See 32 C.F.R. Parts 174 and 176.2

10            In November 2017, SPS and the City entered a “Public Process Partnership Agreement:

11   School District Facilities, Fort Lawton, Memorial Stadium, and Seattle Center.” See Declaration

12   of Roger Wynne, Exhibit 1. The City agreed to include provisions in its Ft. Lawton

13   redevelopment plan to allow SPS to acquire up to six acres of land for development of park uses.

14   Id. at 4.

15            In June 2019, as part of the Ft. Lawton disposal process, the City Council passed: (1) a

16   resolution approving a redevelopment plan to submit to the Army, part of which applies for

17   surplus federal property; (2) an ordinance authorizing an agreement with SPS through which SPS

18   would seek 5–6 acres of that land from the Army for athletic fields to be used jointly by SPS and

19

20

21

22
     2
      The Department of Housing and Urban Development (“HUD”) is also involved in the process, but its regulations
23   are substantively identical to DoD regulations. Compare 24 C.F.R. Part 586 (HUD) with 32 C.F.R. Part 174 (DoD).



         CITY’S MOTION TO JOIN NECESSARY PARTIES - 2                                              Peter S. Holmes
                                                                                                  Seattle City Attorney
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                       701 Fifth Ave., Suite 2050
                                                                                                  Seattle, WA 98104-7095
                                                                                                  (206) 684-8200
                   Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 3 of 7



 1   the City; and (3) an ordinance rezoning a portion of the property. See Dkt. # 1-2 at p. 3

 2   (Petition).3

 3              Petitioners allege the City’s June 2019 actions are unlawful, claiming they violate DoD’s

 4   base disposal regulations and state law. See Dkt. # 1-2 at pp. 10–21 (Petition). Among other

 5   things, Petitioners claim SPS is disqualified from seeking Ft. Lawton property and DoD must

 6   follow alternative disposal methods, not its base disposal regulations. Id. at pp. 11, 13–14. The

 7   Petition does not name the Army or SPS as a party.

 8                                              III.        ISSUE PRESENTED

 9              Should this Court enter an order directing Petitioners to join the Army and SPS as

10   respondents?

11                                                     IV.     EVIDENCE

12              For this motion, the City relies on the Petition’s relevant factual allegations and the

13   Declaration of Roger Wynne.

14                                                     V.     ARGUMENT

                “If a person has not been joined as required, the court must order that the person be made
15
     a party.” Fed. R. Civ. P. 19(a)(2). This Court should order Petitioners to join the Army and SPS
16
     as respondents.
17
                A.       The Army is a necessary party under LUPA and Fed. R. Civ. P. 19(a).
18
                The Army should be joined as a party under state law and federal rules. Petitioners sued
19
     principally under Washington’s Land Use Petition Act (“LUPA”).4 See generally Dkt. # 1-2
20

21
     3
       The Petition attaches Ord. 125841, which authorized the agreement with SPS, but did not include Attachment A to
22   the ordinance: the form agreement. A copy of Attachment A is included as Exhibit 2 to the Declaration of Roger
     Wynne.

23   4
         The City reserves the right to argue LUPA is an improper vehicle for pursuing the relief Petitioners seek.



         CITY’S MOTION TO JOIN NECESSARY PARTIES - 3                                                     Peter S. Holmes
                                                                                                         Seattle City Attorney
         DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                              701 Fifth Ave., Suite 2050
                                                                                                         Seattle, WA 98104-7095
                                                                                                         (206) 684-8200
               Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 4 of 7



 1   (Petition). The subject property’s owner must be named a party to any LUPA action.

 2   RCW 36.70C.040(2) and .050. The Army owns Fort Lawton. The Army must be a party.

 3          The Federal Rules of Civil Procedure also require joinder if: (1) complete relief is

 4   impossible among the existing parties; or (2) the absent party has an interest in the action and

 5   practically cannot protect that interest from outside the litigation:

 6          A person who is subject to service of process and whose joinder will not deprive
            the court of subject-matter jurisdiction must be joined as a party if:
 7
                    (A) in that person’s absence, the court cannot accord complete relief
 8                  among existing parties; or

 9                  (B) that person claims an interest relating to the subject of the action and is
                    so situated that disposing of the action in the person’s absence may:
10
                            (i) as a practical matter impair or impede the person’s ability to
                            protect the interest; or
11
                            (ii) leave an existing party subject to a substantial risk of incurring
12                          double, multiple, or otherwise inconsistent obligations because of
                            the interest.
13
     Fed. R. Civ. P. 19(a)(1).
14
            The second basis for joinder is most acute because, besides its ownership interest in Fort
15
     Lawton, the Army has an interest in the proper administration of the DoD process for disposing
16
     surplus Army property—a process run by the Army for its own property. See, e.g., 32 C.F.R.
17
     § 176.5 (each military department may determine what property is surplus); 32 C.F.R. § 176.20
18
     (responsibilities of military departments in the process). That process is governed by DoD
19
     regulations Petitioners allege the City violated and the Army misapplied. See Dkt. # 1-2 at
20
     pp. 10–21 (Petition). The Army’s interests could be hampered by rulings interpreting those
21
     regulations. The Army should be allowed to protect those interests directly.
22

23



      CITY’S MOTION TO JOIN NECESSARY PARTIES - 4                                         Peter S. Holmes
                                                                                          Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                  701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
               Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 5 of 7



 1          The first basis for joinder is also relevant because, absent the Army, this Court cannot

 2   accord complete relief. If not a party, the Army would not be bound by a ruling for Plaintiffs and

 3   could continue to apply the DoD regulations contrary to this Court’s ruling. For example,

 4   Plaintiffs allege any redevelopment plan is time barred and DoD “must proceed to disposing of

 5   [Ft. Lawton] through the alternative statutory means available to it.” Dkt. # 1-2 at p. 11

 6   (Petition). If this Court agrees, but if the Army is not a party, the Army could lawfully continue

 7   to apply the DoD regulations rather than alternative statutory means.

 8          The Army is subject to service of process. See 32 C.F.R. §§ 257.5(b) and 516.4(d)(5).

 9   Joinder of the Army would not deprive this Court of subject matter jurisdiction.

10          B.      SPS is a necessary party under Fed. R. Civ. P. 19(a).

11          SPS should be joined under both of Fed. R. Civ. P. 19(a)’s bases. Again, the second basis

12   is most acute because, as memorialized in its 2017 agreement with the City, SPS has an interest

13   in defending its ability to seek surplus Ft. Lawton property from the Army. The Petition

14   questions the lawfulness of SPS’s alleged plans. Dkt. # 1-2 at pp. 13–14 (Petition). SPS cannot

15   establish and defend its actual plans from outside this action.

16          The first basis is also relevant because, absent SPS, this Court cannot accord complete

17   relief. For example, if this Court were to agree with Petitioners that SPS must take other steps

18   before seeking property from the Army, see Dkt. # 1-2 at pp. 14–15 (Petition), that ruling would

19   not prevent SPS as a non-party from dealing directly with the Army before taking those steps.

20          SPS is subject to service of process. See RCW 4.28.080(3). Joinder of SPS would not

21   deprive this Court of subject matter jurisdiction.

22

23



      CITY’S MOTION TO JOIN NECESSARY PARTIES - 5                                       Peter S. Holmes
                                                                                        Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
              Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 6 of 7



 1                                        VI.    CONCLUSION

 2          Because the Army and SPS are necessary parties and Petitioners have not joined them,

 3   the City respectfully asks the Court to order Petitioners to timely file and serve an amended

 4   petition naming the Army and SPS as respondents.

 5          DATED September 27, 2019.

 6                                         PETER S. HOLMES
                                           Seattle City Attorney
 7
                                           By:     s/Patrick Downs, WSBA # 25276
 8                                                 s/Roger D. Wynne, WSBA #23399
                                           Assistant City Attorneys
 9                                         Seattle City Attorney’s Office
                                           701 Fifth Avenue, Suite 2050
10                                         Seattle, WA 98104-7097
                                           Ph: (206) 684-8200
11                                         Fax: (206) 684-8284
                                           E-mail: patrick.downs@seattle.gov
12                                                 roger.wynne@seattle.gov
                                            Attorneys for Respondent City of Seattle
13

14

15

16

17

18

19

20

21

22

23



      CITY’S MOTION TO JOIN NECESSARY PARTIES - 6                                      Peter S. Holmes
                                                                                       Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105               701 Fifth Ave., Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
               Case 2:19-cv-01105-JCC Document 16 Filed 09/27/19 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE

 2          I certify that on this day I electronically filed this document, the Declaration of Roger Wynne
     in Support the City of Seattle’s Motion to Join the U.S. Army and Seattle Public Schools as
 3   Respondents, and the [Proposed] Order Granting City of Seattle’s Motion to Join the U.S. Army
     and Seattle Public Schools as Respondents with the Clerk of the Court using the CM/ECF system
 4   which will send notification of such filing to:

 5                  Allen T. Miller, WSBA # 12936
                    Law Offices of Allen T. Miller, PLLC
 6                  1801 West Bay Drive NW
                    Olympia, WA 98502
 7                  Phone: 360-754-9156
                    Email: allen@atmlawoffice.com
 8                  Attorney for Petitioners

 9          I also certify that on this day I sent a copy of this document via e-mail to the same
     individual and to mmoc@atmlawoffice.com, lisa@atmlawoffice.com, and
10   andrea@atmlawoffice.com.

11   Dated September 27, 2019, at Seattle, Washington.

12                                          s/Alicia Reise_________________
                                            ALICIA REISE, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23



      CITY’S MOTION TO JOIN NECESSARY PARTIES - 7                                         Peter S. Holmes
                                                                                          Seattle City Attorney
      DISCOVERY PARK COMM. ALLIANCE V. CITY OF SEATTLE, NO. 2:19-CV-1105                  701 Fifth Ave., Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
